NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD C. TIDWELL,                              No.    20-16413

                Plaintiff-Appellant,            D.C. No. 3:20-cv-01368-VC

 v.
                                                MEMORANDUM*
CSHP ONE LP; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Edward C. Tidwell appeals pro se from the district court’s judgment

dismissing his action brought under the Americans with Disabilities Act and state

law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). Watison v. Carter, 668 F.3d 1108,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Tidwell’s action with prejudice

because Tidwell failed to allege facts sufficient to state a plausible claim. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are construed liberally, a plaintiff must present factual allegations sufficient to state

a plausible claim for relief); see also Ashcroft v. Iqbal, 556 U.S. 662, 678, 681

(2009) (a claim has facial plausibility when the plaintiff pleads factual content

allowing the reasonable inference that defendant is liable for the misconduct

alleged; conclusory allegations are not entitled to a presumption of truth).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      Tidwell’s pending motions and requests are denied.

      CSHP One, LP’s request for a hearing to award sanctions, set forth in the

answering brief, is denied without prejudice to filing a motion under Federal Rule

of Appellate Procedure 38.

      AFFIRMED.


                                           2                                      20-16413